Citation Nr: 0326311	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  94-22 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to July 
1991, to include service in support of Operation Desert 
Shield/Storm.  This matter comes before the Board of 
Veteran's Appeals (Board) on appeal from a December 1993 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to the 
benefits sought on appeal.  The issue of entitlement to 
service connection for hearing loss is the subject of the 
remand portion of this decision.


FINDINGS OF FACT

1.  The evidence of record establishes that the veteran 
suffers from post-traumatic stress disorder as a result of 
his experiences during the Persian Gulf War.

2.  There is no objective medical evidence which confirms the 
presence of a current disability of the left knee.


CONCLUSIONS OF LAW

1.  The post-traumatic stress disorder was incurred during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2003).

2.  A disability of the left knee was not incurred in or 
aggravated during active duty.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that, on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), 
became law.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as 38 U.S.C.A. 
§§ 5103, 5103A, and 5107).  The VCAA substantially modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims filed on or after the date of enactment, or 
filed before the date of enactment and not yet final as of 
that date.  

This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 17 (per curiam order), which had held that VA could 
not assist in the development of a claim that was not well 
grounded. 

The Board notes that the veteran was initially provided 
notice of the type of evidence required to establish a "well-
grounded" claim, which is no longer a valid basis for 
establishing service connection, in the statement of the 
case.  Nonetheless, the basic elements for establishing 
service connection, irrespective of the "well-grounded" 
doctrine, have remained unchanged.  The record reflects that 
the veteran was advised by letter dated in July 2001 
regarding VA's responsibilities under the VCAA, including 
what evidence he should obtain and which evidence the VA 
would obtain.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Following a review of the record, the Board finds that all 
relevant facts have been properly developed with respect to 
the issues of service connection for a left knee disorder and 
post-traumatic stress disorder, and that all evidence 
necessary for an equitable disposition of this aspect of the 
veteran's appeal has been identified and obtained.  A 
personal hearing was scheduled to permit the veteran to 
present testimonial evidence in support of his claims.  In 
correspondence, received in June 1999, the veteran cancelled 
the scheduled hearing.  The record shows that additional 
private and VA medical evidence has been associated with the 
claims file since that time.  Additionally, the record shows 
the veteran was afforded further opportunity to supplement 
the record in conjunction with the February 2001 remand of 
this matter.  The veteran has not provided further medical 
evidence for consideration, nor has he identified any other 
potential sources of medical evidence.  The Board concludes 
that all reasonable efforts have been made by VA to obtain 
evidence necessary to substantiate the veteran's claims with 
regard to the issues of entitlement to service connection for 
a left knee disorder, and post-traumatic stress disorder.

Accordingly, the Board finds that VA's efforts to notify the 
veteran and to assist him in obtaining evidence to 
substantiate his claims consistent with the requirements of 
VCAA have been met.  

Under pertinent law and regulations, service connection may 
be granted for a disability which was incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for a 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology is required for service 
connection.  38 C.F.R. § 3.303(b).

The veteran is competent to make assertions as to concrete 
facts within his observation and recollection, that is, 
objective manifestations of his symptomatology.  However, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In the context of the Board's review of this case, the Board 
must decide whether the weight of the evidence supports the 
veteran's claim or is in relative equipoise, with the veteran 
prevailing in either event.  However, if the weight of the 
evidence is against the claim, the claim must be denied.  
38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

	
Left Knee Disorder

A review of the service medical records show that the veteran 
was seen at the dispensary on several occasions for a right 
knee disorder, a disability that is service connected.  In 
September 1990 he was evaluated for complaints of the left 
knee feeling twisted.  A diagnostic impression of left knee 
strain was indicated.  This represents the only episode of 
treatment for complaints relative to the left knee.

On separation examination in September 1991, the veteran 
reported a history of "tricked or locked knee" and 
"swollen or painful joints."  The veteran gave a history of 
right knee problems.  He indicated there were no problems 
now. The medical examination report was negative for any 
findings of defect or abnormality involving the 
musculoskeletal system or lower extremities or diagnosis 
relative to the left knee.

The veteran underwent VA examination in April 1992.  At that 
time, he reported a history of knee pain, having its onset in 
1989 after performing exercises such as running and jumping 
while in service.  It was noted that the veteran was 
medically evaluated in service, with negative findings on x-
ray examination.  A treatment course of medication was 
reportedly followed.  The veteran complained of experiencing 
severe pain in both knees after prolonged standing and 
walking.  On physical examination, the veteran was observed 
to exhibit a normal gait and stance, and erect posture.  
There was no evidence of swelling, deformity, or limitation 
of motion of either knee.  The examiner noted that 
examination revealed crepitus and snapping sound with 
movement of the knee.  Subluxation was demonstrated in both 
patellae on passive motion of knee.  The diagnostic 
impression was bilateral patellar chondromalacia, and 
bilateral patellar subluxation.

A March 1997 VA outpatient report showed the veteran was 
evaluated following a car accident in which he was struck 
over the left thigh by a car traveling at a low velocity.  X-
ray studies of the left lower extremity were negative for any 
findings of defect or abnormality.  The assessment was left 
thigh contusion.

VA examination was conducted in October 1998.  The medical 
examination report is negative for any complaints relative to 
the left knee at that time.  An evaluation of the knee 
revealed a range of motion from zero degree extension to 140 
degrees flexion, bilaterally.  There was no pain on motion of 
the knees.  There was no evidence of swelling, effusion, 
instability, weakness, or tenderness shown on evaluation of 
the left knee.  The diagnostic impression was negative 
musculoskeletal joint examination of left knee.

The record reflects the veteran received intermittent 
treatment at VA and private medical facilities between 1992 
and 2001 for various disabilities 

To summarize, the service medical records reflect the veteran 
had a single episode of treatment in September 1990 for 
complaints of a twisting injury to the left knee.  He was 
evaluated with a left knee strain at that time.  However, at 
the time of separation, no abnormality of the left knee was 
reported.  The veteran was evaluated with patellar 
chondromalacia and subluxation in conjunction with VA 
examination in April 1992.  However, the more recent VA 
examination in October 1998 was negative for any subjective 
complaints or objective findings relative to the left knee.  
The examiner indicated that examination was negative for any 
findings.  In the absence of any current disability involving 
the left knee, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  It is therefore the 
conclusion of the Board that service connection for a 
disability of the left knee is not established.  The Board 
finds that the evidence is not equipoise as to warrant the 
applicability of the benefit of the doubt doctrine.  
38 C.F.R. § 3.102 (2003).

Post-traumatic Stress Disorder

As indicated, service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303.  The Board notes that the requirements for 
service connection for post-traumatic stress disorder (PTSD) 
under 38 C.F.R. § 3.304(f) were changed effective March 7, 
1997.  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In this instance, the Board notes that the veteran filed his 
claim for service connection for PTSD in March 1992.  Thus, 
given the fact that this case is currently pending before the 
Board, and in light of the fact that the regulations 
regarding service connection for PTSD changed effective March 
7, 1997, it is the Board's determination that the veteran's 
claim of entitlement to service connection for PTSD must be 
evaluated under both the old and new regulations in order to 
determine which version is most favorable to him.  See 
Karnas, supra.

Prior to March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) included the 
following: (1) medical evidence establishing clear diagnosis 
of the disorder; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 
128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996)).  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat, or that the veteran received an award of the 
Purple Heart, Combat Infantryman Badge, or other similar 
combat situation, will be accepted as conclusive evidence of 
the claimed in-service stressor, absent evidence to the 
contrary.  Where combat is verified, the veteran's credible 
or "satisfactory," lay testimony regarding claimed 
stressors must be accepted as conclusive of their actual 
occurrence if "consistent with the circumstances, 
conditions, or hardships of such service."  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91 (1993).

Effective March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) include the 
following: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., under the 
criteria of DSM-IV); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f).

In this case, the service department records, including the 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, show the veteran served in Saudi Arabia in support of 
Operation Desert Shield/Storm from September 1990 to April 
1991.  The veteran's military occupational specialty (MOS) 
was material storage and handling specialist.  His 
administrative records show he was assigned to Company C, 426 
Combat Support Battalion, 101st Airborne Division.  These 
records do not indicate that he is in receipt of military 
awards and decorations indicative of combat.  The veteran was 
awarded the Army Commendation Medal based upon meritorious 
achievement.  The information of record also confirms that a 
second lieutenant of the Supply and Transportation Battalion, 
101st Airborne Division died of self-inflicted gunshot wound 
in December 1990. 

A VA psychiatric examination was conducted in April 1992.  At 
that time the assessment was no gross psychiatric disorder.  
There was a history of alcohol abuse.  The veteran received 
treatment at a VA mental health clinic from 1992 to 1994 for 
psychiatric complaints.  In March 1994 the assessment was 
PTSD.  A June 1994 Persian Gulf Registry examination report 
contained a diagnosis of PTSD.  

In an undated document the veteran reported that while in the 
Persian Gulf three soldiers committed suicide and he was 
aware of the situation.  He reported that he was exposed to 
dead bodied and he was the subject of racism.

The veteran was hospitalized at a VA medical facility in June 
1996 with complaints of auditory hallucinations, aggressive 
ideas, irritability, and ideas of self-harm.  The final 
diagnosis was PTSD.  

The claims file includes a private medical report, dated in 
June 1996, which contains diagnoses of chronic PTSD, specific 
situational type phobia, and paranoid personality disorder. 

A VA psychiatric examination by a board of three 
psychiatrists was conducted in December 1996.  At that time 
he stated that his unit was giving support to the infantry 
and at one point he was practically in the front lines.  He 
also indicated that while in the Persian Gulf an officer 
committed suicide and that shortly before boarding the 
airplane home another soldier committed suicide.  He stated 
that he was aware of two other suicides but he did not know 
directly.  The diagnostic impression was impulse control 
disorder, secondary to personality disorder (Axis I), and 
borderline personality disorder (Axis II).  

In March 1997, the veteran was awarded Social Security 
benefits based upon disability diagnosed as PTSD.   

In April 2000 the veteran was interviewed by a VA filed 
examiner.  The examiner indicated that he found the veteran 
to be honest and trustworthy.  The veteran indicated that 
while in the Persian Gulf he had been unfairly harassed by 
his First sergeant and court martial.  As a result he 
immediately volunteered for the first mission, which was to 
intercept enemy troops and supplies.  At that time he was 
exposed to enemy casualties and artillery and Scud missile 
attacks.  He stated that a Lt K., a member of his company 
committed suicide in December 1990.  He had to visually 
inspect the location and give support to his troops. 

The record discloses that the veteran was scheduled to 
undergo VA examination in August 2000.  At that time the RO 
reported that the veteran's stressors include the suicide of 
a Lt. K. in December 1990 which was confirmed.  It was 
unclear whether the veteran witnessed the suicide.  He also 
reported enduring four Scud missile warnings of attacks in 
January 1991.  This was not confirmed.

The VA August 2000 examination report indicates that this 
examination was not conducted due to the veteran's failure to 
comply.  Instead, the panel of two examiners conducted a 
review of the available medical evidence then of record, and 
determined that the evidence supported a continued diagnosis 
of impulse control disorder, secondary to personality 
disorder (Axis I), and borderline personality disorder (Axis 
II), as noted on earlier (December 1996) VA examination.  It 
was the opinion of the examiners, based on this review, that 
the veteran's complaints and reported history were evidence 
of his characterological disorder.

The veteran was hospitalized at a VA facility in August 2000.  
At the time of his admission, it was noted that the veteran 
was very anxious and unstable.  He reported symptoms of 
anxiety, isolation, flashbacks, and nightmares.

In January 2001, the veteran underwent psychiatric 
examination in conjunction with a review of the Social 
Security disability determination.  On examination, the 
veteran complained of irritability, difficulty concentrating, 
and forgetfulness.  The diagnosis was major depressive 
disorder with anxiety.  Based upon this assessment, the 
veteran's Social Security disability determination was 
amended to reflect a primary disabling diagnosis of major 
depression with anxiety. 

In March 2001, the veteran underwent further hospitalization 
at a VA facility.  The medical report relates that this 
admission was due to substance abuse.  The report indicated 
that the veteran was receiving follow-up care at the PTSD 
clinic.  The discharge report references a diagnostic 
impression of benzodiazepine dependence and cannabis abuse in 
apparent remission (Axis I).

VA outpatient treatment reports, dated from 1992 to 2001, 
reference various psychiatric diagnoses, to include PTSD, 
anxiety disorder, depressive disorder, and adjustment 
disorder.  These records consist of VA clinical assessments, 
group and individual therapy reports.  

The veteran underwent VA examination by a panel consisting of 
a psychiatrist and psychologist in March 2002.  At the time 
of this examination, the veteran reported that in the Persian 
Gulf he volunteered for a mission in late 1990 to avoid 
contact with his sergeant.  During the mission he came into 
contact with the enemy.  He reported the suicide of Lt. K. 
and another suicide in March of 1991.  He also reported 
continued difficulties sleeping and frequent distressing 
nightmares.  Feelings of anxiety and shaking over the entire 
body were also reported.  The examiners rendered an Axis I 
diagnosis of PTSD, chronic, and opined that the veteran's 
disorder was the result of traumatic events to which he was 
exposed during service.  The veteran was noted to have 
reported stressors, which include feelings of intense fear, 
and the suicide of an officer.  

The examiners indicated that these traumatic events were 
manifested by recurrent distressing recollections or dreams, 
reactivity to exposure to internal and external cues with 
anxiety and depressive symptoms, hypervigilance and labile 
mood with cognitive and behavioral changes which have 
impaired the veteran's social/family and occupational 
functioning.  In their assessment, the examiners noted that 
the veteran met the DSM-IV criteria for PTSD.

Subsequently received was a copy of his Army Commendation 
Award and the accompany citations.  Under achievement number 
two it was reported that he volunteered for the most 
dangerous mission the company had during Desert Storm.  He 
was the only Material and Handling NCO to Air Assault into 
Area of Operations Eagle.

To summarize, the veteran has reported stressors, to include 
the death of a lieutenant in his unit, and his participation 
in a dangerous mission while stationed in the Persian Gulf.  
Administrative records confirm these reported events.   
Furthermore, the veteran's PTSD, diagnosed in conjunction 
with VA examination in March 2002 was based, in part, on 
these verified stressors.  The March 2002 panel of VA 
examiners found that the veteran's PTSD was attributed to 
service.  Additionally, a diagnosis of PTSD was made in 
conjunction with VA hospitalization and outpatient treatment, 
as well as private psychiatric evaluation.  The Board notes 
that the record also shows the veteran has been variously 
diagnosed with psychiatric impairment other than PTSD.  

When after consideration of all the evidence and material of 
record, there is an approximate balance of positive and 
negative evidence, the benefit of the doubt in resolving each 
issue shall be given to the veteran.  In light of the 
diagnosis of PTSD based on the veteran's stressors, the Board 
finds that the evidence is in equipoise.  As such, the 
benefit of the doubt is resolved in favor of the veteran.  
38 C.F.R. § 3.102.  Accordingly, service connection for PTSD 
is warranted. 



ORDER

Service connection for post-traumatic stress disorder is 
granted.

Service connection for a left knee disorder is denied.


REMAND

A review of the record discloses that during his period of 
active duty, numerous audiology examinations were conducted.  
During this period, it was noted that the veteran was 
routinely exposed to hazardous noise.  Audiometric test 
results show pure tone thresholds of 25 decibels or higher at 
various frequencies evaluated.  The most recent VA 
audiological examination was conducted in April 1992.  It is 
the opinion of the Board, that a contemporaneous examination 
is warranted.  

Accordingly, this matter is REMANDED for the following 
action:   

1.  The veteran should be scheduled for a VA 
examination by a specialist in ear disorders 
(M.D.) in order to determine the nature, 
severity and etiology of any hearing loss.  
In addition to an audiological evaluation, 
any other testing deemed necessary should be 
performed.  The examiner must be provided 
with the veteran's claims folder for review 
in conjunction with the examination.  It is 
requested that the examiner obtain a detailed 
in service and post service history of noise 
exposure.  Following the examination, it is 
requested that the examiner render an opinion 
as to whether it is as likely as not that any 
hearing loss diagnosed is related to his 
military service, to include noise exposure.  
A complete rationale for any opinion 
expressed should be included in the 
examination report.

2.  The RO should thereafter readjudicate the 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The claims file should then be returned to the Board, if 
otherwise in order.  The Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
matter.  The veteran need take no action unless notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


